NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

MARTIN GARDNER REIFFIN,
Plaintiff-Appellant,

V.

MICROSOFT CORPORATION,
WILLIAM H. GATES, III, AND STEVEN A.
BALLMER,
Defendants-Appellees.

2012-1357

Appeal from the United States District Court for the
Northern District of California in case no. 11-CV-3505,
Judge Cliarles R. Breyer.

ON MOTION

ORDER

Martin Gardner Reiffin moves without opposition for
an extension of time, until July 26, 2012, to file his initial
brief, and for an extension of time, until September 21,
2012, for the appellees to file their brief.

MARTIN REIFFIN V. MICROSOFT CORPORATION 2

Upon consideration there0f,

IT IS ORDERED THAT:

The motion is granted

_;u\_ 0 6 2012

Date

cc: Joseph L. Spiegel, Esq.

Todd l\/[. Siegel, Esq.
321

FOR THE COURT

/S/ J an Horbal
J an Horbaly
Clerk

 

f  FOH
“ATTE\||=EDEHAL IRCU|T

JUL 0 6 2012
JANHORBAW
CLEHK